ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Expressed in United States dollars) September 30, 2012 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited - Expressed in United States dollars) September 30, December 31, ASSETS Current Cash and cash equivalents (Note 4) $ $ Short-term investments (Note 4) - Receivables Prepaid expenses Total current assets Equipment (Note 6) Mineral property interests (Note 8) Reclamation deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 9) Deferred income tax liabilities Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 10) 128,877,243 (December 31, 2011 - 127,016,788) issued and outstanding Additional paid-in capital Accumulated other comprehensive income (Note 13) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature and continuance of operations (Note 1) Commitments (Note 15) Subsequent events (Note 17) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited - Expressed in United States dollars) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Inception (July 19,1995) to September 30, EXPENSES Exploration (Note 8) $ General and administration Depreciation Foreign exchange loss (gain) Impairment of mineral property interests - - Loss (gain) on sale of mineral property interests (Note 8) - ) ) ) Loss from operations ) Gain on sale of investments (Note 5) - - Interest income Interest expense (Note 5) Loss from equity investee (Note 5) Fair value adjustment of asset backed commercial paper - ) Loss from operations before income taxes ) Current income tax expense - ) Deferred income tax recovery Net loss $ ) $ ) $ ) $ ) $ ) Comprehensive income (loss): Net loss $ ) $ ) $ ) $ ) $ ) Unrealized loss on available for sale securities (Note 13) - ) - ) - Foreign currency translation adjustment (Note 13) ) ) Comprehensive income (loss): $ $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited - Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total Stockholders' Equity Balance, June 30, 2011 $ ) $ Shares issued: Exercise of stock options ) - - Mineral property interests - - - Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Changes in available for sale securities - - - ) - ) Net loss - ) ) Balance, September 30, 2011 $ ) $ Shares issued: Marketed offering - - - Mineral property interests - - - Stock-based compensation - Share issue costs - ) - - - ) Foreign currency translation adjustment - Net loss - ) ) Balance, December 31, 2011 $ ) $ Shares issued: Exercise of over allotment - - - Exercise of stock options - ) - - - Mineral property interests - - - Stock-based compensation - Share issue costs - ) - - - ) Foreign currency translation adjustment - Net loss - ) ) Balance, March 31, 2012 $ ) $ Shares issued: Mineral property interests - - - Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, June 30, 2012 $ ) $ Shares issued: Stock-based compensation - Foreign currency translation adjustment - Net loss - ) ) Balance, September 30, 2012 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Expressed in United States dollars) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Inception (July 19,1995) to September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) $ ) $ ) Items not affecting cash: Depreciation Stock-based compensation Fair value adjustment of asset backed commercial paper - Escrow shares compensation - Mineral property interest paid in stock and warrants - Loss from equity investee Interest expense Deferred income tax recovery ) Gain on sale of mineral property interests - ) ) ) Impairment of mineral property interests - - Gain on sale of investments - ) - ) ) Other items not affecting cash ) Changes in assets and liabilities: Receivables ) Prepaid expenses ) Other assets ) - ) - ) Accounts payable and accrued liabilities ) ) ) Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock - Share issue costs - - ) - ) Net cash provided by financing activities - CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired on acquisition - Mineral property interests ) - ) - ) Reclamation deposits ) - ) ) ) Short-term investments - Purchase of asset backed commercial paper - ) Acquisition of PacMag Metals Limited - ) Acquisition of equipment ) Proceeds from sale of mineral property interests - - Proceeds from sale of investments - - Net cash provided by (used in) investing activities ) ) Effect of foreign currency translation on cash and cash equivalents ) ) Change in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ Cash paid for interestduring the period $
